This pro se case comes before the court on defendant’s motion to dismiss for plaintiffs failure to state a claim upon which relief can be granted. We conclude that we lack jurisdiction over plaintiffs claim and therefore grant defendant’s motion.
*638This suit is based upon the alleged actions of elected and appointed officials of the city of Willoughby Hills, Ohio and others as having deprived plaintiff of his constitutional rights. Assuming this to be true, plaintiff still has failed to state a cognizable claim for relief. See, Ramirez v. United States, 224 Ct.Cl. 645, cert. denied, 449 U.S. 900 (1980); Vlahakis v. The United States, 215 Ct.Cl. 1018 (1978). Plaintiff has pointed to nothing in either a statute or the Constitution mandating that the United States pay monetary damages for violation of the Constitution by local government officials. Plaintiff may have a claim against the city or particular officials, but our jurisdiction under the Tucker Act, 28 U.S.C. §1491 (1976), does not extend to such claims. Id.
Accordingly, it is ordered, after consideration of the parties’ submissions, but without oral argument, that defendant’s motion to dismiss is granted, and the petition is dismissed.